DETAILED ACTION
This action is in response to the request for continued examination filed 13 August 2020.
Claims 2-6, 9-13, and 16-20 are original.
Claims 7 and 14 are previously presented.
Claims 1, 8, and 15 are currently amended.
Claims 1-20 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aderholdt [NPL reference V on PTO-892 filed 9 October 2019] (ADERHOLDT, ET AL. "Review of enabling technologies to facilitate secure compute customization." OAK RIDGE NATIONAL LABORATORY, Oak Ridge, Tennessee, USA, ORNL/TM-2015/210 (2014). 58 pages) in view of Prasad (ARAVINDA PRASAD, perf: Container-aware tracing support, message for linux kernel patch, 14 June 2016, 2 pages, obtained from https://lwn.net/Articles/691298/ on 8 May 2021) and Almeida [NPL reference X on PTO-892 filed 9 October 2019] (ALMEIDA, ET AL. “Energy measurement tools for ultrascale computing: A survey.” Supercomputing frontiers and innovations 2, no. 2 (2015): 64-76).

Regarding claim 1, Aderholdt discloses a method operative in a multi-tenant cloud compute system host machine (P3:§1:¶2: “the report provides insights into ways that available protection mechanisms may be used to better isolate use of shared resources in a multi-tenant environment”; P3:§1.1.1:¶1: “this project is focused on a multi-tenant environment that allows users to customize the computing platform specific to their needs, while still sharing some physical network and storage resources.”), comprising:
providing an operating system kernel that executes, as a native operating system virtualization method (P10:§3.1: “3.1 OS level virtualization With respect to this work, all user-level tools will be leveraging mechanisms present within the Linux kernel. The Linux kernel has two primary mechanisms that are used to implement isolation for container-based, single-OS kernel virtualization: (i) namespaces and (ii) control groups (cgroups).”), a set of containers that share the operating system kernel (P15:§3.1.5:¶¶1-2: “Linux containers (LXC) [32] is a collection of user-level tools that assist in the creation, management, and termination of containers. The tools leverage the feature-set presented by the Linux kernel including namespaces and cgroups. By leveraging these features, it is possible for LXC to remove the burden of knowledge with respect to virtual environment creation from the user. Instead, customization of the environment is eased and can be the primary goal of the user. Because LXC leverages features present in Linux, the scheduling of CPU resources is provided by the default scheduler and the use of cgroups. Likewise, user, filesystem, and process isolation is provided through the use of namespaces.”);
configuring the operating system kernel with a namespace that isolates and virtualizes system resources reflecting [namespace] data (P6:§2.1:¶4: “Resources within the host’s kernel are only virtualized in the sense of separate namespaces.”; P10:§3.1.1:¶1: “Namespaces provide isolations for various resources as well as users.”);
(p1:¶2: “The isolation mechanisms in the system software are the basic building blocks for enabling secure compute enclaves.”; P1:¶4: “Therefore, future “zero day attacks” are likely to be in the same regions, which suggests that protecting these areas can simplify the protection of the host and maintain the isolation between users.”) by:
collecting per-container performance data (p13:Table 3.2: “cpu acct [:] automatic reports on CPU resources used by tasks in a cgroup. It is mounted together with cpu on the same mount” and “perf_event [:] allows to monitor cgroups with the perf tool”); and
responsive to a read request initiated from a particular container (p10:§3.1: “The Linux kernel has two primary mechanisms that are used to implement isolation for container-based, single-OS kernel virtualization: (i) namespaces and (ii) control groups (cgroups).”; p12:§3.1.2:¶2: “All query and modify operations are done via this cgroup file system [10]” EN: “query” is a read request and may be associated with a particular container via the container’s cgroup)  and directed to a kernel module of the operating system (p12:¶1: “When any user performs a system call (e.g. open(), mount(), write()), the host kernel will evaluate whether to allow the operation by mapping the UID in the calling namespace to the UID in the namespace where the target resource resides (and check the capabilities set within the target’s namespace).” EN: A “read” op like “write”, “open”, etc is a system call), the kernel module being shared by each container in the set of containers (P6:§2.1:¶4: “Resources within the host’s kernel are only virtualized in the sense of separate namespaces.”; P8:§2.3.1: “A VE employs a single kernel instance, which manages the isolation for the “containers” where processes execute.”; P15:§3.1.5:¶¶1-2: “The tools leverage the feature-set presented by the Linux kernel including namespaces and cgroups. … Because LXC leverages features present in Linux, the scheduling of CPU resources is provided by the default scheduler and the use of cgroups. Likewise, user, filesystem, and process isolation is provided through the use of namespaces.”), the kernel module returning the per-container [resource] usage that has been computed for the particular container (p13:Table 3.2: “cpu acct [:] automatic reports on CPU resources used by tasks in a cgroup. It is mounted together with cpu on the same mount” and “perf_event [:] allows to monitor cgroups with the perf tool”) and withholding information about any other container in the set (as shown above, the use of cgroups and namespaces “isolates” container information; P10:§3.1.1:¶1: “Namespaces provide isolations for various resources as well as users.”).
Aderholdt does not explicitly disclose a power management namespace isolating/virtualizing resources reflecting power consumption data;
[to defend the host machine] against a power-based attack vector;
and, for each container associated with the power management namespace, computing a per-container power usage;
power consumption [kernel module for] power usage.
However, Prasad teaches a [perf] namespace isolating and virtualizing resources reflecting [perf] data (P1:¶¶1-2: “The RFC patch set supports filtering container specific events when perf tool is executed inside a container. However, unlike the previous approach [1], this requires containers to be created with a new namespace "perf-namespace" (introduced in patch 1). The basic idea is analogous to other namespaces: if event isolation is required when running perf tool inside a container, then the container should be created with perf-namespace.”);
for each container associated with the [perf] namespace, computing a per-container power usage (P1:¶3: “The perf tool executed inside a container created with perf-namespace reports only those events that are triggered within the container. For example "perf record -a" inside a container reports container-wide events; the "-a" flag which stands for system-wide event collection takes the meaning of container-wide event collection when executed inside a container.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aderholdt in view of the teachings of Prasad to include “a [perf] namespace isolating and virtualizing resources reflecting [perf] data; and for each container associated with the [perf] namespace, computing a per-container power usage” by using the perf namespace for containers since as Aderholdt reports (at P1:¶5) “We have identified Linux namespaces as a promising mechanism to isolate shared resources, while maintaining good performance” and the addition to the Linux kernel of Prasad’s perf namespace handling allows for isolating perf related events among container (as expressed by Prasad at P1:¶2 – “The basic idea is analogous to other namespaces: if event isolation is required when running perf tool inside a container, then the container should be created with perf-namespace.” More briefly, it is the addition of a known element (a perf namespace) to a known system (the Linux kernel namespace system) to yield a predictable result (a namespace for performance event monitoring, e.g. use of the perf tool to gather information only for the container).	
Aderholdt and Prasad do not explicitly disclose that the perf namespace is a power management namespace for collecting power consumption/usage data.
However, Almeida teaches that the perf data includes power consumption/usage data [and accordingly, the perf namespace is a power management namespace reporting power usage/consumption] (P70:¶1: “Some profiling frameworks focused on CPU performance counters support CPU-based energy metrics. For example, the likwid [46] profiler, as well as the perf events [26] Linux kernel subsystem (a tool designed for profiling CPU performance counters) both directly implement measurement through the RAPL interface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aderholdt and Prasad in view of the teachings of Almeida to include “that the perf data includes power consumption/usage data [and accordingly, the perf namespace is a power management namespace reporting power usage/consumption]” by using the perf_events subsystem in the perf namespace for containers since “To enable energy optimization across the whole stack, it is desirable to gain insight into the consumption of existing systems at all levels possible. Ideally, system designers and operators, as well as application developers, should be able to easily access precise power data ranging from whole systems to individual components inside a computation node. It should also be easily attributable to the code being executed, again ranging from entire processes to parts of specific threads.” (Almeida at P64:¶2) More briefly it combines known elements (the RAPL/perf_events and a perf namespace for containers to yield a predictable result (per container power usage information via a power management namespace)..
As regards [to defend the host machine] against a power-based attack vector, this result follows as evidenced by Applicant’s specification at P27:LL1-5 – “According to this disclosure, emerging power attacks in container cloud offerings are defended by implementing in the operating system (OS) kernel a power-based namespace. The namespace partitions the power consumption information for each container. In this manner, each container can only retrieve the power usage data for itself. As a corollary, the mechanism ensures that host power consumption (in the aggregate) cannot be leaked”.

Regarding claim 2, Aderholdt discloses the method as described in claim 1 wherein the per-container performance data is collected from cpuacct and perf_event cgroups (p13:Table 3.2: “cpu acct [:] automatic reports on CPU resources used by tasks in a cgroup. It is mounted together with cpu on the same mount” and “perf_event [:] allows to monitor cgroups with the perf tool”).

Regarding claim 7, Aderholdt discloses the method as described in claim 1 the operating system kernel is Linux, and the read request is initiated from a Running Average Power Limit (RAPL) interface (with Prasad and Almeida as for claim 1, Almeida teaches “as well as the perf events [26] Linux kernel subsystem (a tool designed for profiling CPU performance counters) both directly implement measurement through the RAPL interface.).

Regarding claims 8-9 and 14, the claims recite the same substantive limitations as found among those of claims 1-2 and 7, and are rejected under the same reasoning. Regarding the processor, memory, and instructions/code, Shen discloses that the method is implemented as “a new operating system facility” (p65:§1:¶3) and “a prototype power container facility including per-request hardware counter sampling, power modeling, and statistics maintenance in Linux 2.6.30 … We measure its overhead on a machine with a quad-core Sandy-Bridge processor.” (p70:§3.5:¶1)

Regarding claims 15-16, the claims recite the same substantive limitations as found among those of claims 8-9, and are rejected under the same reasoning

Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aderholdt, Prasad, and Almeida as applied to claims 2, 9, and 16 above, and further in view of Shen [NPL reference U on PTO-892 filed 9 October 2019] (SHEN, ET AL. "Power .

Regarding claim 3, Aderholdt discloses the method as described in claim 2 (in combination as shown above).
Aderholdt, Prasad, and Almeida do not explicitly disclose wherein the per-container power usage is computed using one or more models of energy usage.
However, Shen teaches wherein the per-container power usage is computed using one or more models of energy usage (pp66-67:§3.1: e.g. “The remaining active (full minus idle) power can be modeled as: Pactive = Ccore ·Mcore + Cins ·Mins + Cfloat ·Mfloat + Ccache ·Mcache + Cmem ·Mmem (1) where C’s are coefficient parameters for the linear model that can be calibrated offline (once for each target machine configuration). Equation 1 models the full system active power if M’s capture the summed event metrics over all cores. We can also use it to account for the active power of an individual task if M’s capture the metrics on the CPU core where the target task is currently running.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aderholdt, Prasad, and Almeida in view of the teachings of Shen to include “wherein the per-container power usage is computed using one or more models of energy usage” by using energy models with energy metrics of RAPL since “Energy efficiency and power capping are critical concerns in server and cloud computing systems. They face growing challenges due to dynamic power variations from new client-directed web applications, as well as complex behaviors due to multicore resource sharing and hardware heterogeneity” (Shen:Abstract) and “On these machines, extreme power-consuming tasks (or “power viruses”) 
	
Regarding claim 4, Aderholdt discloses the method as described in claim 3 (in combination as shown above).
Aderholdt, Prasad, and Almeida do not explicitly disclose wherein the one or more models are one of: a core usage model, a package usage model, and a memory usage model.
However, Shen teaches wherein the one or more models are one of: a core usage model (p67:eq 1 “Ccore ·Mcore + Cins ·Mins + Cfloat ·Mfloat + Ccache ·Mcache” EN: Interpreted in view of Applicant’s specification at p29 describing the core model as accounting for CPU instructions and cache statistics.), a memory usage model (p67:eq1 “Cmem ·Mmem”and accompanying text), and a package usage model (p67:eq 1. EN: Interpreted in view of Applicant’s specification at p29 describing the package model as the sum of the core and memory models.).


Regarding claim 5, Aderholdt discloses the method as described in claim 4 (in combination as shown above).
Aderholdt, Prasad, and Almeida do not explicitly disclose further including modeling power consumption information for the host machine and using the modeled power 
However, Shen teaches further including modeling power consumption information for the host machine and using the modeled power consumption information to calibrate power consumption information (p67:left:¶1: “where C’s are coefficient parameters for the linear model that can be calibrated offline (once for each target machine configuration).”; pp67-68:§3.2: e.g. from the last ¶ - “We perform online least-square-fit linear regression to recalibrate the model parameters when new online samples are available. Our parameter recalibration includes both offline workload samples and current online measurements, weighed equally in the square error minimization target.”) that is exposed to the particular container (Aderholdt/Prasad/Almeida as for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aderholdt, Prasad, and Almeida in view of the teachings of Shen to include “further including modeling power consumption information for the host machine and using the modeled power consumption information to calibrate power consumption information that is exposed to the particular container” by using energy models with energy metrics of RAPL since “Energy efficiency and power capping are critical concerns in server and cloud computing systems. They face growing challenges due to dynamic power variations from new client-directed web applications, as well as complex behaviors due to multicore resource sharing and hardware heterogeneity” (Shen:Abstract) and “On these machines, extreme power-consuming tasks (or “power viruses”) [19] may appear accidentally or be devised maliciously. Isolating per client power attribution to identify such tasks so as to cap the system power draw in a fair fashion is highly desirable” (Shen:§1:¶2) and the methods of the Shen disclosure address 

Regarding claim 6, Aderholdt discloses the method as described in claim 1 (in combination as shown above).
Aderholdt, Prasad, and Almeida do not explicitly disclose further including associating a power consumption for the particular container to the particular tenant, wherein the association facilitates an invoicing operation for the particular tenant's usage of the multi-tenant cloud compute system.
However, Shen teaches further including associating a power consumption for the particular container to the particular tenant (p65:§1:¶2: “Isolating per-client power attribution”; p68:§3.3:¶1: “We construct operating system mechanisms to support request-level power containers in a server system.”), wherein the association facilitates an invoicing operation for the particular tenant's usage of the multi-tenant cloud compute system (this intended result necessarily follows, see Applicant’s specification at p30:ll20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aderholdt, Prasad, and Almeida in view of the teachings of Shen to include “further including associating a power consumption for the particular container 

Regarding claims 10-13, the claims recite the same substantive limitations as found among those of claims 3-6, and are rejected under the same reasoning. Regarding the processor, memory, and instructions/code, Shen discloses that the method is implemented as “a new operating system facility” (p65:§1:¶3) and “a prototype power container facility including per-request hardware counter sampling, power modeling, and statistics maintenance in Linux 2.6.30 

Regarding claims 17-20, the claims recite the same substantive limitations as found among those of claims 10-13, and are rejected under the same reasoning

Response to Arguments
Applicant (P9:¶7-end of page):
First, the cited references do not provide for the following subject matter:
"configuring the operating system kernel with a power management namespace that isolates and virtualizes system resources reflecting power consumption data;
using the power management namespace to defend the host machine against a power-based attack vector by: [performing the explicit follow-on operations]."
In this regard, the Examiner notes - correctly - that "the [Shen] authors are silent as regards namespaces," and Aderholdt does not make up for this deficiency, as the examples there ("new net and mnt namespaces" (Office action, at page 6)) are unrelated network and file system namespaces, not the particular one now specified, namely, the "power management namespace that isolates and virtualizes system resources reflecting power consumption data"
Examiner’s response:
Applicant’s arguments are moot in view of the prior art as applied in the rejections above. As regards the Aderholdt disclosure, the examiner respectfully submits that Aderholdt discloses that namespaces are used to isolate resources and access to the resources as used by containers in a multi-tenant environment. Further Aderholdt discloses using containers via use of cgroups and 

Applicant (P10:¶1):
Second, and related to the above difference, Aderholdt does not provide for the following: "responsive to a read request initiated from a particular container and directed to a power consumption kernel module of the operating system, the power consumption kernel module being shared by each container in the set of containers, the power consumption kernel module returning the per-container power usage that has been computed for the particular container and withholding power consumption information about any other container in the set." Aderholdt describes relevant characteristics of the Linux kernel, but the particular "read request from a particular container," where it is directed (a "power consumption kernel module being shared by each container in the set"), and the use of the power consumption module to control what is delivered back to the requesting container (and what is not), is not provided as part of "using [a] power management namespace to defend the host machine against a power-based attack vector."
Examiner’s response:


Applicant (P10:¶2):
Third, and at least because the cited references do not disclose or suggest a "power management namespace" or using such a dedicated namespace for the collection and computing operations, it follows that the references do not provide for the particular data collection, computing, returning and withholding operations (what the disclosure at page 29, line 5 describes as the "workflow of the power-based namespace") that comprise how the power management namespace is being used here.
Examiner’s response:
As discussed above, the examiner respectfully submits that the claims are new rejected with teachings including those of Prasad and Almeida which teach a “power management namespace” which may be used as a namespace for data collection, computing, returning and withholding operations.

Applicant (P10:¶3):
In this regard, the Examiner's observation that defending "the host machine against a power-based attack vector" is merely an intended result (Office action, at page 9) is addressed by moving that claim element up into the earlier phrase about "using" the power management 
Examiner’s response:
The examiner respectfully submits, that as claimed, the “to defend the host machine against a powerbased attack vector” is done, as claimed “by: collecting … returning … withholding”; and accordingly, if the “by: …” is made obvious, then the intention “to defend the host machine against a powerbased attack vector” would be met by implementation of the actions made obvious [i.e. the result still follows from the actions] since the claim itself dictates this is the result.

Examiner: Applicant’s remaining arguments of this section ultimate rely on those discussed above.

Claims 5, 12 and 19:
Applicant (P11:final ¶):
The request context tracking mechanism in Shen-Aderholdt-Wiki does calibrate a model, but not as part of a power-based namespace workflow. Further, and in this recited context, there is no power consumption model for any "host machine" as a whole, let alone using such a model for any purpose such as determining what information is delivered back to a particular container that is requesting such information.
Examiner’s response:

The examiner respectfully disagrees with Applicant’s assertion and submits that there is no claimed ‘power consumption model for any "host machine" as a whole’. Nevertheless, as noted in the rejection, Shen teaches using calibration by determining coefficient parameters for “each target machine configuration” which (in part, there are other citations regarding the modeling) meets the claimed limitation. 

Claims 6, 13 and 20:
Applicant (P12:¶1):
The invoicing notion recited here is not an "intended result that necessarily follows" (Office action, at page 12); the claim element has an affirmative requirement of associating a power consumption for the particular container to the particular tenant." The Shen-AderholdtWild combined teaching cannot provide this because the "request context tracking mechanism" works in an "application-transparent" manner (page 66, third bullet point). The information exposed by the mechanism is not tenant- or application-specific.
Examiner’s response:
The examiner respectfully disagrees. In particular, the claim recites “further including associating a power consumption for the particular container to the particular tenant, wherein the association facilitates an invoicing operation for the particular tenant's usage of the multi-tenant cloud compute system”. This can be divided into two parts as the action of “associating a power 

Claims 7 and 14:
Examiner: Applicant’s arguments of this section are moot in view of the new rejection which no longer relies on the Wiki disclosure and motivation in view of the Wiki disclosure.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120123739 A1	SETHUMADHAVAN; Lakshminarasimhan et al.
Discussing “virtualizing” performance counters so that performance may be attributed to a context. Also discloses that not isolating performance counter information opens “side channel” for information leaks (see [0035]).
MANTEL, HEIKO, JOHANNES SCHICKEL, ALEXANDRA WEBER, AND FRIEDRICH WEBER. "Vulnerabilities Introduced by Features for Software-based Energy Measurement." (2017).
Discussing how software based energy measurement may be used for power analysis to determine information for “side channel” attacks with an example of analysis to determine information regards RSA keys.;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128